NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                       Electronically Filed
                                                       Intermediate Court of Appeals
                                                       CAAP-XX-XXXXXXX
                                                       29-SEP-2020
                                                       07:47 AM


                               NO. CAAP-XX-XXXXXXX


                     IN THE INTERMEDIATE COURT OF APPEALS
                            OF THE STATE OF HAWAI#I


                              IN THE INTEREST OF AA


             APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                            (FC-S NO. 16-00249)


                             MEMORANDUM OPINION
         (By:    Leonard, Presiding Judge, Chan and Hiraoka, JJ.)

                This appeal arises from a proceeding under the Hawai#i
Child Protective Act, Hawaii Revised Statutes (HRS) Chapter 587A.
Appellant AM appeals from the "Decision and Order Regarding the
Contested Hearing on [AM]'s Motion to Set Aside Default Filed
June 5, 2019[,]" (Decision & Order) entered by the Family Court
of the First Circuit1 on September 20, 2019.               We affirm the
Decision & Order.

                                     BACKGROUND

                Child was born in a Honolulu hospital on November 30,
2016.       On December 2, 2016, Child's mother (Mother) told hospital
staff she did not feel safe going home because of domestic
violence by her boyfriend; she wanted Child placed into foster
care.       Mother was then interviewed by a social worker.             Mother
said she lived with her boyfriend "John" and other of her family

        1
                The Honorable Bode A. Uale presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


members.   She reported domestic violence by the boyfriend, and
stated that the boyfriend was not Child's father and did not know
Mother was pregnant.       Mother refused to go to a domestic violence
shelter and wanted Child to go into foster care.           Child was taken
into protective custody and placed with Resource Caregivers
licensed by the Hawai#i Department of Human Services (DHS).
           On December 7, 2016, DHS filed a petition to take
temporary foster custody of Child under HRS §§ 571-11(9)2 and
587A-5,3 initiating the Child Protective Act proceeding below.
The petition named Mother; the name of Child's natural father was
stated as "Unknown."
           On December 9, 2016, Mother attended the family court
hearing on the petition with court-appointed counsel.            Mother
stipulated to Child being placed in foster custody.           A per diem
district family court judge awarded foster custody to DHS,
ordered a service plan for Child, and set a further hearing for
March 2, 2017.



     2
           On December 7, 2016, HRS § 571-11 provided, in relevant part:

           Except as otherwise provided in this chapter, the [family]
           court shall have exclusive original jurisdiction in
           proceedings:

                 . . . .

                 (9)   For the protection of any child under chapter
                       587A[.]
     3
           On December 7, 2016, HRS § 587A-5 provided, in relevant part:

           Pursuant to section 571-11(9), the [family] court shall have
           exclusive original jurisdiction:

                 (1)   In a child protective proceeding concerning any
                       child who is or was found within the State at
                       the time specified facts and circumstances
                       occurred, are discovered, or are reported to the
                       department [of human services]. These facts and
                       circumstances constitute the basis for the
                       court's finding that the child's physical or
                       psychological health or welfare is subject to
                       imminent harm, has been harmed, or is subject to
                       threatened harm by the acts or omissions of the
                       child's family[.]

                                     2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           Mother failed to appear at the March 2, 2017 hearing,
and was defaulted.   Circuit family court judge Bode A. Uale
(Judge Uale) granted DHS's oral motion for leave to serve Child's
natural father by publication.     A written order granting the
motion was entered on March 2, 2017.       Summons for Child's natural
father was published in the Honolulu Star-Advertiser on April 10,
17, 24, and May 1, 2017, with a return date of June 21, 2017.          No
one appeared for the return; Judge Uale entered the default of
Child's natural father on June 21, 2017.
           Mother appeared by telephone at a further hearing
conducted on September 11, 2017.       Judge Uale set aside Mother's
default, prospectively, without setting aside any previous
orders.
           On February 21, 2018, DHS filed a motion to terminate
parental rights.   The motion was heard on February 27, 2018.
Mother did not appear at the hearing.       Judge Uale again entered
Mother's default and granted DHS's motion, terminating the
parental rights of Mother and the then-unknown natural father.
Letters of permanent custody were issued to DHS.       Child was 15
months old at the time.
           Judge Uale conducted a review hearing on August 14,
2018.   Child was 21 months old.       Judge Uale approved adoption as
the proper permanency plan.    However, on October 23, 2018 (one
month before Child's second birthday), DHS filed a motion for
immediate review of Child's case.       DHS had received an email from
AM on October 9, 2018.    AM believed he was Child's natural
father, and "inquired about how he could begin the process of
legally bringing [Child] home."        The motion was given a hearing
date of December 6, 2018.
           Meanwhile, on November 5, 2018, AM filed a petition for
paternity with the family court, naming Mother and DHS as
respondents (Paternity Action).
           At the December 6, 2018 hearing on DHS's motion for
immediate review, Judge Uale ordered that AM "do a genetic test

                                   3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


as arranged & paid for by DHS if it is not done by [the Hawai#i
Child Support Enforcement Agency] as part of their process[.]"
The hearing on DHS's motion was continued to January 29, 2019.
          On January 28, 2019, AM filed a motion to intervene in
the Child Protective Act case.          The motion, signed by AM's
attorney, stated that it was based on "the agreements reached
with the parties in [AM]'s related petition in [the Paternity
Action]" and AM's "understanding and belief that this motion is
unopposed."    AM re-filed the motion on February 11, 2019,
including a notice of hearing for March 25, 2019.
          On February 22, 2019, AM was adjudicated to be Child's
natural father.
          Judge Uale conducted the hearing on March 25, 2019.
Child was 2 years, 4 months old.            Counsel for DHS reported that
Child had been with Resource Caregivers for over two years, and
was doing well in their home.          Judge Uale stated:

                Now, as to your motion, [counsel for AM], I'm going to
          set it for trial. As I explained to you in the prehearing
          conference, this is a -- this is a very -- it's going to be
          a difficult case for your client because of the fact of the
          passage of time and where the child has been placed almost
          three years and then your client appears. So it's not only
          about your client. It's also about the safety, welfare, and
          well-being of the child. So I cannot give you an automatic
          intervention in this case, but I am going to set it for
          trial. I'm going to set it for trial April 22nd -- excuse
          me, May 7th at 8:30. Pretrial conference will be April 22nd
          at 9:30. . . .

                  . . . .

                [AM'S COUNSEL]: Just for the -- so I'm clear, on the
          trial, is the court granting our motion to intervene so --

                  THE COURT:   No.

                  [AM'S COUNSEL]:    -- we're having a trial on -- on the
          --

                THE COURT: The trial is on whether I'm going to allow
          [AM] to intervene in this case.

                  [AM'S COUNSEL]:    All right.

                THE COURT:     So your motion to intervene is the subject
          of the trial.


                                        4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                   [AM'S COUNSEL]: And I take it the issues are going to
             be the -- the objections raised in the short report from the
             [Court Appointed Special Advocates Program] and whatever
             that's in the permanency plan?

                   THE COURT: Well, the standard is always best interest
             of the child so --

                   [AM'S COUNSEL]:   Yes.

                   THE COURT: -- you might want to go on that. Based on
             all of the things that have happened, it's almost three
             years this child has been in -- in care. As far as why your
             client took so long, bring it up at trial. I'm not going to
             hear anything today.


(Emphasis added.)      Judge Uale entered a written order setting
AM's motion to intervene for trial on May 7, 2019, with a
pretrial conference set for April 22, 2019.
             The April 22, 2019 pretrial conference was conducted by
a per diem district family court judge.           DHS and Child's guardian
ad litem informed the family court that they had no objection to
AM's motion to intervene.        The per diem judge stated:

             Well, here's the thing, right. The May 7th date, if no
             one's going to put up a fight, then I don't see the need to
             keep a contested hearing on the calendar when it's going to
             just eat up a court slot. So I guess if everyone's in
             agreement, [AM]'s got his own counsel privately, then by
             stipulation, with no objection of the parties, [AM]'s motion
             to -- [AM]'s motion to intervene in the proceedings will be
             granted. He'll be made a party to the case. He shall be
             noticed through counsel on all matters and papers regarding
             this case.

                   And vacate the May 7th hearing date --

                   . . . .

                   [COUNSEL FOR COURT APPOINTED SPECIAL ADVOCATES
             PROGRAM]: I -- I'm sorry. Your Honor, I think we just --
             we just wanted clarification, if the motion to intervene, if
             it starts now or from the very beginning of the case
             (indiscernible).

                   THE COURT: Well -- okay, it's granted and you're made
             a party to the case prospectively. So from here on out,
             you're noticed on all matters.


The per diem judge entered an order granting AM's motion to
intervene.     The order also stated: "All prior consistent orders
shall remain in full force and effect until further order of the

                                        5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Court[.]"    All parties were ordered to appear at a further
hearing on June 18, 2019.
            On May 14, 2019, Resource Caregivers filed their own
motion to intervene in the Child Protective Act case.             AM opposed
the motion.    Judge Uale heard the motion on May 22, 2019.             Judge
Uale informed the parties:

                  THE COURT: Okay, and I guess [AM] has been made a
            party by stipulation. So I'm going to make you a party
            because I don't believe that stipulation was appropriate
            because I -- you folks sent the stipulation to me, and I
            returned it because I told you folks I wouldn't sign it, and
            then when I was gone, I understand the per diem judge that
            was sitting signed off on the stipulation. The problem is
            is you have -- you have a termination of parental rights so
            you have to set that aside first in order for your client to
            intervene. So as far as I'm concerned, that stipulation is
            void, because in order for you to come into the case, since
            you're saying that your client is the biological father, I
            think legally you have to set aside the prior court order of
            termination of parental rights. So I don't know how you
            want to deal with this. I'm certainly happy to give you a
            trial. But I don't think that stipulation was appropriate
            just . . . legally.

                  . . . .

                  So I'm ready to tell you first I'm setting aside the
            stipulation to allow [AM] to intervene because I don't think
            that was appropriate. It's not the per diem judge's fault.
            I wasn't here. I was on some kind of leave. And I do think
            that you have a right, but I think you need to file an
            appropriate motion to set aside default citing the
            appropriate law in order to have that. So I'm going to
            allow you to do that, but I'm also going to give you a
            pretrial and a trial date in order to have that come across.

                  . . . .

                  And so, [AM's counsel], you need to file a written
            motion to -- to set aside default, citing the appropriate
            law. And then I'm going to set it for these dates.


(Emphasis added.)     A written order granting Resource Caregivers'
motion to intervene and setting aside the order granting AM's
intervention was entered on May 29, 2019.          Trial was set for
July 29, 2019, with a pretrial conference on June 26, 2019.
            AM filed a "Motion to Set Aside Default" on June 5,
2019.   Resource Caregivers filed a memorandum in opposition.              AM
filed a supplemental memorandum in support of his motion.               Judge

                                      6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Uale conducted an evidentiary hearing on AM's motion on July 29,
2019.   The hearing could not be completed by the end of the day,
and was continued to August 27, 2019.        The parties thereafter
submitted written closing arguments.
           The Decision & Order denying AM's motion was entered on
September 20, 2019.     AM filed a timely notice of appeal.         The
family court entered findings of fact and conclusions of law
pursuant to Rule 52(a) of the Hawai#i Family Court Rules (HFCR)
on November 19, 2019.     Child's third birthday occurred less than
two weeks thereafter.

                                DISCUSSION

           AM challenges several of the family court's findings of
fact and conclusions of law.      AM contends: (1) the family court
erred in concluding that AM was duly served by publication;
(2) the family court erred in not setting aside the entry of AM's
default and the termination of AM's parental rights by default;
and (3) the denial of AM's motion to intervene deprived AM of his
constitutional right to due process.

           1.    Service by publication was proper.

           The Hawai#i Child Protective Act "creates within the
jurisdiction of the family court a child protective act to make
paramount the safety and health of children who have been harmed
or are in life circumstances that threaten harm."           HRS § 587A-2
(Supp. 2016).    The statutory provisions are to be "liberally
construed to serve the best interests of the children affected
and the purpose and policies set forth herein." Id.
           Service of summons in Child Protective Act cases is
governed by HRS § 587A-13 (Supp. 2016).         The statute provides, in
relevant part:

           (a)   After a petition has been filed, the court shall issue
           a summons requiring the presence of the parents[.]



                                     7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                 . . . .

                 (c)   The sheriff or other authorized person shall
           serve the summons by personally delivering a certified copy
           to the person or legal entity being summoned. . . .
           [P]rovided that:

                 . . . .

                 (2)   If the court finds that it is impracticable[4]
                       to personally serve the summons, the court may
                       order service by . . . publication . . . . When
                       publication is used, the summons shall be
                       published once a week for four consecutive weeks
                       in a newspaper of general circulation in the
                       county in which the party was last known to have
                       resided. In the order for publication of the
                       summons, the court shall designate the
                       publishing newspaper and shall set the date of
                       the last publication at no less than twenty-one
                       days before the return date. Such publication
                       shall have the same force and effect as personal
                       service of the summons.


           DHS orally moved for leave to serve Child's then-
unknown father by publication during a hearing on March 2, 2017.
 The family court granted the motion.         AM contends that DHS did
not establish, nor did the family court find, that it was
"impracticable" to personally serve the then-unknown father.              AM
challenges the following findings of fact:

                 16.   Mother informed DHS that the child's father was
           in Chuuk but did not provide the name of the biological
           father to DHS or any contact information for the biological
           father.

                 . . . .

                 19.   Throughout the duration of the case prior to
           termination of parental rights, Mother did not maintain
           contact with the DHS; she did not provide DHS with any
           further information about the identity or location of the
           child's father; she did not provide DHS with any further
           information about the identity or location of the boyfriend
           that she claimed was abusing her; she did not attend any
           supervised visits; and she did not show any interest in
           reunifying with [Child] or engaging in any services offered
           by the DHS to address the safety concerns of her home.



      4
            "Impracticable" means "incapable of being performed or accom-
plished by the means employed or at command." Impracticable, Merriam-Webster,
https://www.merriam-webster.com/dictionary/impracticable (last updated
Aug. 29, 2020).

                                      8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Mother was represented by appointed counsel throughout the
          case.

                20.   In April and May of 2017, based upon Mother's
          failure/refusal to provide any information regarding the
          identity of [Child]'s father, the DHS published notice to
          the Unknown Natural Father of [Child].

                21.   On June 21, 2017, the Unknown Natural Father of
          [Child] was defaulted by the Court in consequence of his
          failure to appear on the date provided in the publication.

                22.   At that time, the DHS remained unaware of any
          additional information regarding [Child]'s father.

                23.   Due to the continuing lack of knowledge
          regarding the identity or whereabouts of [Child]'s natural
          father and Mother's failure to engage in services, maintain
          contact with the DHS and parents' inability to provide
          [Child] with a safe family home, on February 21, 2018, the
          DHS filed a Motion to Terminate Parental Rights.

                . . . .

                112. During the period between November of 2016 and
          April of 2018, [AM] knew or should have known that legal
          proceedings were going forward regarding [Child].

AM does not challenge the following findings of fact, which are
binding upon him and this court:
                14.   After [Child] was born and was still in the
          hospital, Mother claimed to DHS that she did not feel safe
          to return home because of domestic abuse by her current
          boyfriend, whom she identified as "John."

                . . . .

                18.   On March 2, 2017, Mother was defaulted as a
          consequence of her failure to appear for a scheduled
          hearing.

          The family court's findings of fact are reviewed under
the "clearly erroneous" standard.       Fisher v. Fisher, 111 Hawai#i
41, 46, 137 P.3d 355, 360 (2006).       A finding of fact is clearly
erroneous when the record lacks substantial evidence to support
the finding, or despite substantial evidence in support of the
finding, we are nonetheless left with a definite and firm
conviction that a mistake has been made. Id.   "Substantial
evidence" is credible evidence which is of sufficient quality and
probative value to enable a person of reasonable caution to
support a conclusion. Id.   In this case, the challenged findings

                                    9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


of fact are all supported by substantial evidence in the record,
and we are not left with a definite or firm conviction that a
mistake has been made.
           AM challenges the following conclusions of law:

                 6.    This Court has jurisdiction over this family and
           [Child] pursuant to the provisions of The Child Protective
           Act.

                 7.    Based upon Mother's failure to provide any
           information regarding the identity or other means to locate
           [Child]'s father, the DHS published notice to an Unknown
           Natural Father pursuant to Rule 17(d)(2), Hawaii Family
           Court Rules, which states:

                 [T]he person intended shall thereupon be considered a
                 party defendant to the action, as having notice of the
                 institution of the action against that person, and as
                 sufficiently described for all purposes, including
                 service of process, and the action shall proceed
                 against that person.

                 8.    [AM] was duly noticed and served by this
           publication and the entry of default and subsequent
           termination of his parental rights upon his failure to
           appear based upon this notice was appropriate.


           The family court's conclusions of law are ordinarily
reviewed de novo, under the right/wrong standard, "and are freely
reviewable for their correctness."        Fisher, 111 Hawai#i at 46,
137 P.3d at 360 (citation omitted).        However, when a conclusion
of law presents mixed questions of fact and law, we review it
under the "clearly erroneous" standard because the court's
conclusions are dependent on the facts and circumstances of each
individual case.    Estate of Klink ex rel. Klink v. State, 113
Hawai#i 332, 351, 152 P.3d 504, 523 (2007).         A conclusion of law
that is supported by the trial court's findings of fact and
reflects an application of the correct rule of law will not be
overturned. Id.
           In this case, when DHS served Child's then-unknown
father by publication, the only information DHS had about Child's
father had been provided by Mother, who "stated that baby's
father is in Chuuk and that he wants child to go into foster
care."   Mother appeared at the December 9, 2016 hearing on DHS's

                                     10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


petition with counsel, who stated, "[s]he does not know who the
father is."     Mother did not appear at the March 2, 2017 hearing,
when DHS orally moved for leave to serve by publication.
             AM incorrectly contends that DHS knew, before March 2,
2017, that Child's father's name was "John."            The record shows
that Mother identified her boyfriend, whom she stated was not
Child's father, as "John."        It was not until Mother signed a
declaration on June 5, 2019, (more than two years later) that she
identified "someone named John" as the person with whom she had a
sexual encounter in Chuuk, who she originally thought was Child's
father.
             The Hawai#i Supreme Court has held:

             [R]esort to constructive service by publication is predi-
             cated upon necessity, and, if personal service could be
             effected by the exercise of reasonable diligence, sub-
             stituted service is unauthorized. . . . The test, however,
             is not whether it was in fact possible to effect personal
             service in a given case, but whether the complainant
             reasonably employed knowledge at [their] command, made
             diligent inquiry, and exerted an honest and conscientious
             effort appropriate to the circumstances, to acquire the
             information necessary to enable [them] to effect personal
             service on the defendant.


Murphy v. Murphy, 55 Haw. 34, 35, 514 P.2d 865, 867 (1973)
(cleaned up) (citation omitted).            We hold that the challenged
conclusions of law were supported by the family court's findings
of fact, and reflect an application of the correct rule of law.
             AM argues that publication was defective.          We disagree.
The record shows that summons for Child's natural father was
published in the Honolulu Star-Advertiser on April 10, 17, 24,
and May 1, 2017, with a return date of June 21, 2017.              The
publication — 4 consecutive weeks, with a return date more than
21 days after the last publication date — complied with HRS
§ 587A-13.     AM's contention that "he does not regularly read
newspapers" is irrelevant because the Star-Advertiser is "a
newspaper of general circulation" in Honolulu, where AM lives.



                                       11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            AM argues that publication should have been made in
Chuuk, where Mother said Child's father lived.           We disagree.      AM,
who was later determined to be Child's natural father, did not
live in Chuuk.     AM lived in Honolulu.      We hold that summons was
properly served upon AM by publication in the Honolulu Star-
Advertiser.

            2.    The family court did not err by declining to
                  set aside the entry of AM's default and the
                  termination of AM's parental rights by default.

            The family court's Decision & Order was entered on
September 20, 2019.      At that time, a party seeking to set aside
an entry of default was required to satisfy the three-prong test
set forth in BDM, Inc. v. Sageco, Inc., 57 Haw. 73, 549 P.2d 1147
(1976), abrogated by Chen v. Mah, 146 Hawai#i 157, 457 P.3d 796
(2020).   See Chen, 146 Hawai#i at 177, 457 P.3d at 816 (noting
that before January 30, 2020, party seeking to set aside entry of
default pursuant to HRCP Rule 55(c) must satisfy three-prong BDM
test for Hawai#i Rules of Civil Procedure (HRCP) Rule 60(b)
motions).    That standard also applied to the identical language
of the HFCR. Id. at 177 n.21, 457 P.3d at 816 n.21.
            HFCR Rule 55 states, in relevant part:

                  (c) Setting aside default. For good cause shown the
            court may set aside an entry of default and, if a judgment
            by default has been entered, may likewise set it aside in
            accordance with Rule 60(b) of these rules.


HFCR Rule 60 states, in relevant part:

                  (b)   Mistakes; inadvertence; excusable neglect; newly
            discovered evidence; fraud. On motion and upon such terms
            as are just, the court may relieve a party or a party's
            legal representative from any or all of the provisions of a
            final judgment, order, or proceeding for the following
            reasons:

                  (1)   mistake, inadvertence, surprise, or excusable
            neglect;

                  (2)   newly discovered evidence which by due diligence
            could not have been discovered in time to move for a new


                                      12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          trial under Rule 59(b) of these rules or to reconsider,
          alter, or amend under Rule 59(e);

                (3)   fraud (whether heretofore denominated intrinsic
          or extrinsic), misrepresentation, or other misconduct of an
          adverse party;

                (4)   the judgment is void;

                (5)   the judgment has been satisfied, released, or
          discharged, or a prior judgment upon which it is based has
          been reversed or otherwise vacated, or it is no longer
          equitable that the judgment should have prospective
          application; or

                (6)   any other reason justifying relief from the
          operation of the judgment.

          The motion shall be made within a reasonable time, and for
          reasons (1), (2), and (3) not more than one year after the
          judgment, order, or proceedings was entered or taken.


          AM's default was entered pursuant to HFCR Rule 55.
AM's parental rights were terminated while he was in default,
making the termination of parental rights a default judgment.
See In re Doe, 77 Hawai#i 109, 114, 883 P.2d 30, 35 (1994)
(holding that "an infringement upon parental custody rights is an
appealable decision even though the requisite finality normally
required for appeals is lacking.").       Accordingly, AM was required
to obtain relief under both HFCR Rule 55 and HFCR Rule 60(b).            AM
had the burden of establishing that: (1) Child will not be
prejudiced by the reopening; (2) AM has a meritorious defense;
and (3) AM's default was not the result of inexcusable neglect or
a wilful act.   Chen, 146 Hawai#i at 173-74, 457 P.3d at 812-13.
          The family court made the following findings of fact:

                12.   On December 2, 2016, the DHS assumed placement
          responsibility of [Child] via police protective custody
          because of Threat of Abuse and Threat of Neglect.

                13.   [Child]'s Date of Entry into Foster Care was
          December 9, 2016.

                14.   After [Child] was born and was still in the
          hospital, Mother claimed to DHS that she did not feel safe
          to return home because of domestic abuse by her current
          boyfriend, whom she identified as "John."

                15.   Mother refused to enter a domestic violence
          shelter and requested that [Child] be placed in foster care.

                                    13
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

              16.   Mother informed DHS that the child's father was
        in Chuuk but did not provide the name of the biological
        father to DHS or any contact information for the biological
        father.

              17.   On December 9, 2016, an initial temporary foster
        custody return hearing took place and at that hearing Mother
        appeared with counsel and voluntarily stipulated to foster
        custody, adjudication of the Petition, the jurisdiction of
        the Court and the Family Service Plan, dated December 6,
        2016.

              18.   On March 2, 2017, Mother was defaulted as a
        consequence of her failure to appear for a scheduled
        hearing.

              19.   Throughout the duration of the case prior to
        termination of parental rights, Mother did not maintain
        contact with the DHS; she did not provide DHS with any
        further information about the identity or location of the
        child's father; she did not provide DHS with any further
        information about the identity or location of the boyfriend
        that she claimed was abusing her; she did not attend any
        supervised visits; and she did not show any interest in
        reunifying with [Child] or engaging in any services offered
        by the DHS to address the safety concerns of her home.
        Mother was represented by appointed counsel throughout the
        case.

              20.   In April and May of 2017, based upon Mother's
        failure/refusal to provide any information regarding the
        identity of [Child]'s father, the DHS published notice to
        the Unknown Natural Father of [Child].

              21.   On June 21, 2017, the Unknown Natural Father of
        [Child] was defaulted by the Court in consequence of his
        failure to appear on the date provided in the publication.

              22.   At that time, the DHS remained unaware of any
        additional information regarding [Child]'s father.

              . . . .

              24.   On February 27, 2018, the parental rights of
        [Child]'s parents were terminated.

              . . . .

              35.   [AM]'s Motion to Set Aside Default was filed on
        June 5, 2019, more than one year after the entry of the
        Entry of Default on June 21, 2017, and more than one year
        after [AM]'s parental rights had been terminated on
        February 27, 2018.

              . . . .

              42.   [Child] was placed with [Resource Caregivers] on
        December 2, 2016[,] and has been continuously in their care
        since that time.

              . . . .

                                  14
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

              49.   [Resource Caregivers] wish to adopt [Child] and
        have filed their own Petition for Adoption in FC-A No.
        19-1-6097.

              . . . .

              50.   During the hearing [on AM's motion to set aside
        default] the Court received testimony from [AM], Mother, and
        DHS social worker, Lena Kakehi.

              51.   All parties stipulated that DHS social worker
        Lena Kakehi was an expert with regard to child protective
        services and child welfare services and she was so qualified
        by the Court.

              . . . .

              59.   Mother claimed to Ms. Kakehi that she did not
        know the identity of [Child]'s father.

              . . . .

              64.   Ms. Kakehi testified that in her opinion the
        fact that Mother lied about events pertinent to this case
        and [Child]'s safety constituted a safety concern regarding
        her ability to be protective and provide a safe home for
        [Child].

              65.   Ms. Kakehi testified that in her opinion the
        fact that Mother did not participate in any services
        constituted a safety concern regarding her ability to
        provide a safe home for [Child] and showed a lack of
        commitment to the child.

              66.   Ms. Kakehi testified that in her opinion the
        fact that Mother's parental rights had been terminated
        without any appeal on Mother's part constituted a safety
        concern regarding her ability to provide a safe home for
        [Child].

              67.   Mother's relationship with [AM] has continued to
        the present day and it is their plan that Mother would be
        the primary caretaker for [Child] should Father's default be
        set aside.

              68.   Ms. Kakehi testified that in her opinion Mother
        and [AM] would not presently be able to provide a safe
        family home for [Child].

              69.   The testimony of Ms. Kakehi was credible.

              70.   Mother and [AM] are presently not able or
        willing to provide a safe family home for [Child], even with
        the assistance of services and would not be able to do so
        within the reasonably foreseeable future.

              . . . .

              73.   Mother testified that after she left Hawaii and
        went to Chuuk on March 25, 2016, she met a man at a store,
        and two days later had sexual relations with him. She said

                                  15
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

        that the sex was consensual. She also testified that she
        met the man in Hawaii and knew him for three days while he
        was in Hawaii. She testified that she did not know the
        man's last name and knew him only as "John." Mother
        testified at one time that she thought "John" was the only
        possible father for [Child] and at other times she testified
        that she was not sure whether the father was "John" or [AM].

              . . . .

              76.   Mother admitted that after she was discharged
        from [the hospital] after the birth of [Child], she was
        transferred to the psychiatric ward at Castle Hospital,
        where she stayed for four days.

              . . . .

              78.   After she was discharged from the Castle
        psychiatric ward Mother lived in her car for a period of
        time because she did not want to return to [AM].

              . . . .

              80.   In December of 2016, after Mother returned to
        [AM], he found the medical records of her discharge from
        [the hospital] and was aware that she had given birth during
        the time that she was in [the hospital].

              . . . .

              83.   Based upon the Court's observation of Mother's
        demeanor and the contradictory testimony that she gave
        during the trial, Mother's testimony was not credible.

              84.   Mother's stated reasons for not telling [AM] of
        her pregnancy are not credible.

              85.   Mother's stated reasons for allegedly hiding her
        pregnancy from [AM] are not credible.

              86.   Mother's stated reasons for hiding [Child]'s
        birth from [AM] are not credible.

              87.   Mother's claim that there was no domestic
        violence in her relationship with [AM] is not credible.

              . . . .

              96.   Mother went to Chuuk shortly after she became
        pregnant with [Child] and did not return to Hawaii until
        approximately one month before [Child] was born.

              97.   [AM] and Mother lived together after she
        returned to Hawaii from Chuuk.

              98.   [AM] testified that he was not aware that Mother
        was pregnant during the month preceding [Child]'s birth
        claiming she did not look that big and also claiming that he
        did not see her without her clothes on during that period.




                                  16
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

              99.   [AM] claims that he does not remember if he and
        Mother had sex during that period but said that if they did,
        they did not utilize the "missionary" position so he would
        not have noticed her pregnancy.

              100. [AM]'s testimony that he did not know of
        Mother's pregnancy before she gave birth was not credible.

              101. [AM]'s testimony that he did not have intimate
        relations with Mother after she returned to Hawaii is not
        credible.

              102. [AM]'s claim that he does not remember if he saw
        Mother without her clothes on during that period is not
        credible.

              103. [AM] testified that he first became aware that
        Mother had given birth to [Child] during the month of
        December 2016 when he found records from [the hospital] in
        her car.

              104. [AM] claims that he did not at that time perform
        any calculation to determine if he was possibly the father
        of [Child].

              . . . .

              106. [AM]'s claim that he did not perform any
        calculation to determine if he was possibly the father of
        [Child] is not credible.

              107. As of December 2016, when [AM] became aware of
        [Child]'s birth and the date of [Child's] birth[,] [AM] knew
        or reasonably should have known that he was a possible
        father of [Child].

              108. [AM] claimed that Mother did not tell him
        anything about any court proceedings.

              109. [AM] claimed that he did not know anything about
        adoption proceedings and said that as far as he knew the
        child had been adopted by that time.

              . . . .

              111. [AM]'s testimony that he did [not] know anything
        about adoption proceedings is not credible. . . .

              112. During the period between November of 2016 and
        April of 2018, [AM] knew or should have known that legal
        proceedings were going forward regarding [Child].

              . . . .

              117. [AM] claimed that the only person that Mother
        had dealt with regarding [Child] was DHS social worker Linda
        Kakehi when in fact Mother also had court-appointed counsel
        who represented her throughout the [Child Protective Act]
        proceeding.




                                  17
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

              118. No explanation was offered for their failure to
        contact Mother's court-appointed counsel.

              119. [AM] claimed that he and Mother went to the DHS
        office where Ms. Kakehi worked every three weeks from the
        end of May 2018 to early October of 2018 without ever making
        contact with Ms. Kakehi.

              120. No explanation was offered for their failure
        during this period to call Ms. Kakehi on her direct line or
        to send her an email since they also had her email address.

              121. No explanation was offered for their failure to
        find out the name of Ms. Kakehi's supervisor or contact
        someone else at the DHS regarding the status of [Child]'s
        case.

              122. Given the information available to [AM] and
        Mother, the delay in contacting the DHS and making known his
        claim that he was the father of [Child] was not reasonable.

              . . . .

              127. Based upon his claimed education and business
        experience, [AM]'s delay in consulting with or retaining the
        services of an attorney was not reasonable.

              128. No explanation was offered for [AM'S] failure to
        file a motion seeking to set aside the default before
        June 5, 2019.

              129. The delay in filing a motion to set aside the
        default was not reasonable.

              130. [AM] did not appeal the termination of his
        parental rights.

              131. [AM] knew or should have known that [Child] was
        his child since December of 2016, and it was a consequence
        of his own inexcusable inaction that the Motion to Set Aside
        Default was not filed until June 5, 2019.

              132. Based upon the Court's observation of [AM]'s
        demeanor and the contradictory testimony that he gave during
        the trial, [AM]'s testimony was not credible.

              133. [Child] has been in foster care with [Resource
        Caregivers] for almost 3 full years.

              134. [Child] has no significant relationship with
        [AM] at this point.

              135. [Child] has no significant relationship with
        Mother at this point.

              136. [Child] has been thriving in the care of
        [Resource Caregivers] and is bonded to them as they are
        bonded to him.

              137.   [Child] deserves permanency at this point.


                                   18
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                  . . . .

                141. It would be extremely prejudicial and harmful to
          [Child] to remain any longer in the foster care system
          without providing [Child] with closure and permanency.

                142. It is not in [Child]'s best interests for
          permanency to be delayed in light of all the delays that
          have occurred during this case so far.

These findings of fact were supported by substantial evidence in
the record.   In addition, "[i]t is well-settled that an appellate
court will not pass upon issues dependent upon the credibility of
witnesses and the weight of evidence; this is the province of the
trier of fact."     Fisher, 111 Hawai#i at 46, 137 P.3d at 360
(citation omitted).
          The family court entered the following conclusions of
law, some of which are actually mixed questions of fact and law:

                6.    This Court has jurisdiction over this family and
          [Child] pursuant to the provisions of The Child Protective
          Act.

                7.    Based upon Mother's failure to provide any
          information regarding the identity or other means to locate
          [Child]'s father, the DHS published notice to an Unknown
          Natural Father pursuant to Rule 17(d)(2), Hawaii Family
          Court Rules[.] . . .

                8.    [AM] was duly noticed and served by this
          publication and the entry of default and subsequent
          termination of his parental rights upon his failure to
          appear based upon this notice was appropriate.

                  . . . .

                11.   The Court is without jurisdiction to consider a
          motion based upon Rule 60(b)(1), (2), or (3), Hawaii Family
          Court Rules, if the motion is made more than one year after
          the entry of the order being challenged. Child Support
          Enforcement Agency v. Doe, 98 Haw. 499, 51 P.3d 366[](2002).

                12.   Since the Motion to Set Aside Default filed by
          [AM] herein was filed more than one year after the entry of
          default against [AM] and more than one year after the entry
          of the order terminating his parental rights, this Court
          does not have jurisdiction to entertain a motion relating to
          either of those orders based upon Rule 60(b)(1), (2), or
          (3), Hawaii Family Court Rules.

                13.   Rules 60(b)(4) and (5), Hawaii Family Court
          Rules, are not applicable to the facts of this case.



                                    19
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

              14.   Relief pursuant to Rule 60(b)(6) is
        extraordinary and the movant must show: (1) that the motion
        is based on some reason other than those specifically stated
        in subdivisions (1) through (5); (2) the reason is such to
        justify the relief; and (3) that the motion is made within a
        reasonable time. Hayashi v. Hayashi, 4 Haw. App. 286, 666
P.2d 171 (1983); In re: RBG, 123 Haw. 1, 229 P.3d 1066
        (2010).

              15.   Any of [AM]'s claims that are based upon reasons
        that fall within Rules 60(b)(1), (2), or (3) may not be
        asserted as a reason to justify relief under Rule 60(b)(6).

              16.   [AM] claimed that the fact that he is [Child]'s
        birth father was a sufficient reason for the Court to grant
        relief under Rule 60(b)(6).

              17.   The fact that [AM] is [Child]'s birth father, in
        and of itself, is not a reason to justify relief under Rule
        60[(]b)(6), Hawaii Family Court Rules. Quilloin v. Walcott,
        434 U.S. 246 (1978); Caban v. Mohammed, 441 U.S. 380 (1979);
        and with Lehr v. Robertson, 463 U.S. 248 (1983)[.]

              18.   [AM] has no meaningful or substantial
        relationship with [Child].

              19.   In the absence of any evidence of a meaningful
        or substantial relationship between [AM] and [Child], the
        fact that he is [Child]'s birth father is not a reason to
        justify relief under Rule 60(b)(6), Hawaii Family Court
        Rules. In re: I.S., 2007 Haw. App. Lexis 675 (App. 2007).

              20.   [AM] claimed that the fact that [Resource Care-
        givers] are Caucasian and [Child] is not is a sufficient
        reason for the Court to grant relief under Rule 60(b)(6).

              21.   The fact that [Resource Caregivers] are
        Caucasian and [Child] is not is not a reason to justify
        relief under Rule 60(b)(6), Hawaii Family Court Rules. In
        the Matter of J.N., 158 Misc. 2d 97, 601 N.Y.S.2d 215 (Family
        Court of New York, New York County 1993).

              22.    [AM] has not presented any other reason that
        would justify relief under Rule 60(b)(6), Hawaii Family
        Court Rules.

              23.   It is not in [Child]'s best interests to grant a
        motion to set aside default at this point in the case.

              24.   [AM]'s Motion to Set Aside Default has not been
        brought within a reasonable time after the Default was
        entered.

              25.   [AM]'s Motion to Set Aside Default has not been
        brought within a reasonable time after termination of [AM's]
        parental rights.

              26.    [AM] has not presented reasons that would
        justify a claim for relief under Rule 60(b), Hawaii Family
        Court Rules.


                                  20
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                27.   With regard to Rule 55(c), Hawaii Family Court
          Rules, a motion to set aside a default must show (1) that
          the non-defaulting party will not be prejudiced by the
          reopening; (2) that the defaulting party has a meritorious
          defense; and (3) that the default was not the result of
          inexcusable neglect or a willful act on the part of the
          moving party. BDM, Inc., v. Sageco, Inc., 57 Haw. 73, 549
P.2d 1147 (1976).

                28.   [Child] is a party to this proceeding. HRS
          §[ ]587A-4.

                29.   [Child] would be prejudiced by reopening the
          case because (1) he has been in foster care for
          approximately 3 years and he is entitled to permanency and
          closure[ ](In the Interest of T Children, 113 Haw. 492, 499,
          155 P.3d 675, 682 (App. 2007)); (2) Mother and [AM] are not
          presently able to provide a safe family home for [Child],
          even with the assistance of services; (3) there is no
          indication when, or if, [AM] would be able to provide a safe
          family home for [Child] if the default were to be set aside;
          (4) [Child] is strongly bonded to [Resource Caregivers] just
          as they are to him; (5) [Child] is not bonded to Mother or
          [AM]; (6) [Child] is thriving in his current placement' and
          (7) there are no compelling reasons documented in the record
          that would justify preventing [Child] from permanency and
          closure.

                30.   [AM] does not have a meritorious defense to the
          default.

                31.   [AM] has not shown good cause to set aside the
          default or the termination of his parental rights as
          required by Rule 55(c), Hawaii Family Court Rules.

                32.   [AM] has not satisfied the requirements of Rule
          60(b) or Rule 55, Hawaii Family Court Rules.

                33.   The default and the subsequent termination of
          parental rights was the result of inexcusable neglect on the
          part of [AM].


We hold that the family court's conclusions of law were correct,
Fisher, 111 Hawai#i at 46, 137 P.3d at 360; to the extent they
presented mixed questions of fact and law, they were not "clearly
erroneous," were supported by the trial court's findings of fact,
and reflected an application of the correct rule of law.           Klink,
113 Hawai#i at 351, 152 P.3d at 523.

          3.    AM Was Not Denied Due Process.

          AM argues that the family court's denial of his motion
to intervene violated his "due process rights."         AM had been

                                    21
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


defaulted before he moved to intervene, and a default judgment
was entered.    AM had to have both his default and the default
judgment set aside before he could have standing to intervene.
The family court conducted a 2-day evidentiary hearing on AM's
motion to set aside the entry of his default and the default
judgment.    As was discussed above, the family court did not err
in declining to set aside the entry of default or the default
judgment.    We hold that AM was not deprived of due process.
            AM argues that Judge Uale violated the "law of the
case" when he set aside the per diem judge's approval of the
parties' stipulation to allow AM to intervene.           It is true that
in cases upon which more than one judge has presided, "the usual
practice of courts to refuse to disturb all prior rulings in a
particular case" is referred to as the "law of the case[.]"               Chun
v. Bd. of Trs. of Emps.' Ret. Sys., 92 Hawai#i 432, 441, 992 P.2d
127, 136 (2000) (citation omitted).         "Unless cogent reasons
support the second court's action, any modification of a prior
ruling of another court of equal and concurrent jurisdiction will
be deemed an abuse of discretion."         Wong v. City & Cty. of
Honolulu, 66 Haw. 389, 396, 665 P.2d 157, 162 (1983) (citations
and emphasis omitted).      The law of the case doctrine

            does not, however, have the inexorable effect of res
            judicata and does not preclude the court from reconsidering
            an earlier ruling if the court feels that the ruling was
            probably erroneous and more harm would be done by adhering
            to the earlier rule than from the delay incident to a
            reconsideration and the possible change in the rule of law
            to be applied. In fact, it has been noted that, so long as
            a trial court retains jurisdiction, it always has the power
            to reexamine, modify, vacate, correct and reverse its prior
            rulings and orders.


Chun, 92 Hawai#i at 441, 992 P.2d at 136 (cleaned up) (citations
omitted).
            In this case, Judge Uale had "cogent reasons" to set
aside the per diem judge's ruling because AM failed to set aside
his default, or the judgment terminating his parental rights,
before moving to intervene.       Judge Uale did not abuse his

                                      22
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


discretion by vacating the per diem judge's order allowing AM to
intervene while AM was still in default.

                             CONCLUSION

          For the foregoing reasons, the "Decision and Order
Regarding the Contested Hearing on [AM]'s Motion to Set Aside
Default Filed June 5, 2019[,]" is affirmed.
          Dated:   Honolulu, Hawai#i, September 29, 2020.

On the briefs:
                                       /s/ Katherine G. Leonard
Georgia K. McMillen,                   Presiding Judge
for Appellant AM.
                                       /s/ Derrick H.M. Chan
Clare E. Connors,                      Associate Judge
Nara E. Sitachitta,
Julio C. Herrera,                      /s/ Keith K. Hiraoka
for Petitioner-Appellee                Associate Judge
Department of Human Services.

Francis T. O'Brien,
for Appellees-Intervenors Resource Caregivers.

Shelby N. Ferrer,
for Appellee Court Appointed
Special Advocates Program.




                                  23